UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6015



In Re: JIMMY O’NEAL BROWN,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                       (CR-98-189, CA-01-410)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy O’Neal Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On January 7, 2002, Jimmy O. Brown filed this petition for a

writ of mandamus seeking an order directing the district court to

rule on his motion to retest drug-related evidence.                  Although

Brown’s retest motion was initially filed on October 6, 2000, Brown

has since filed a 28 U.S.C.A. § 2255 (West Supp. 2001) motion

reiterating this claim and raising several others.          The magistrate

judge entered a report and recommendation on July 24, 2001, and

following several more filings by Brown (including a pro se motion

to compel judgment on his motion for a retest), the case was again

referred to the magistrate judge on January 14, 2002.           Because the

district    court   has   recently   acted   in   the   case,   we   find   no

unreasonable delay.        Accordingly, we grant Brown’s motion to

supplement his petition and deny the petition for a writ of

mandamus.     We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           PETITION DENIED




                                     2